23 So. 3d 865 (2009)
Gerard MAGUIRE and Leslie Maguire, Husband and Wife, Petitioners,
v.
POOL DOCTOR OF the PALM BEACHES, INC. and Hector Jaime Alvarez Arcila, Respondents.
No. 4D09-3590.
District Court of Appeal of Florida, Fourth District.
December 23, 2009.
Julie H. Littky-Rubin of Lytal, Reiter, Clark, Fountain & Williams, LLP, West Palm Beach, and Andrew J. Weinstein of the Weinstein Law Firm, Coral Springs, for petitioners.
Kent S. Pratt of Pratt & Radford, P.L., West Palm Beach, for respondents.
PER CURIAM.
Petitioners seek certiorari review of a circuit court order allowing the defense to discover a video and transcript of a compulsory medical examination ("CME") of petitioner Gerard Maguire. Petitioners objected that the video and transcript they requested of the CME were counsel's protected work product, citing McGarrah v. Bayfront Medical Center, Inc., 889 So. 2d 923 (Fla. 2d DCA 2004). We agree that McGarrah is controlling. Moreover, respondents have indicated that they have no objection to this court granting this petition because the video and transcript will be discoverable if petitioners decide to use this material at trial.
Accordingly, we grant the petition and quash the circuit court order compelling discovery of the video and transcript of petitioner's CME.
WARNER, FARMER and DAMOORGIAN, JJ., concur.